Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 11, 2018

                                     No. 04-18-00471-CR

                            EX PARTE WINSTON CASINELLI,

                  From the 227th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2018W0420
                         Honorable Mark R. Luitjen, Judge Presiding


                                        ORDER
        Appellant’s motion for extension of time to file his brief is GRANTED. Appellant’s brief
is due on September 17, 2018.



                                                   _________________________________
                                                   Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of September, 2018.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court